department of the treasury internal_revenue_service washington d c government entities division number release date date contact person identification_number telephone number employer_identification_number uil dear the purpose of this letter is to inform you that private_letter_ruling issued to you on date is hereby revoked effective as of the date of this letter this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made notice of intention to disclose available for public inspection is attached to notice deletions you should follow the instructions in notice a copy of this ruling with deletions that we intend to make if you disagree with our proposed for details see enclosed notice sincerely in accordance with the power_of_attorney currently on file with the internal revenue telephone number are shown in the heading of this letter code provides that it may not be used or cited by others as precedent service we are sending a copy of this letter to your authorized representative if you have any questions about this ruling please contact the person whose name and this ruling is directed only to the organization that requested it sec_6110 of the theodore lisber acting manager exempt_organizations technical group enclosure notice
